Case 3:20-cr-00315-SCC Document 3 Filed 09/24/20 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF PUERTO RICO.-~ 0 su) gens,

UNITED STATES OF AMERICA, INDICTMENT

Plaintiff, Be ol
CRIMINAL NO. 20-3)5 (FAX)

V. 18 U.S.C. 1347 (Health Care Fraud),
18 U.S.C. 1028A (Aggravated Identity
Theft),

[1] ROBERT CRESPO ZAMORA, 18 U.S.C. 1349 (Conspiracy),

[2] CARMEN J. PAGAN DOMINGUEZ, | 18 U.S.C. 1518 (Obstructing Health Care

Defendants Fraud Investigation),

18 U.S.C. 1341 (Mail Fraud)

(56 Counts and Forfeiture Allegations)

 

 

THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS
At all times material to this Indictment and within the District of Puerto Rico:

The Medicare Program (“Medicare”) is a federal program that provides medical insurance
for covered services to any person 65 years or older, to certain disabled persons, and to individuals
with chronic renal disease who elected coverage under the program. Medicare is a health care
benefit program, as the term is defined in Title 18, United States Code, Section 24.

The Medicare program was divided into different parts. “Part A” covers health services
provided by hospitals, skilled nursing facilities, hospices and home health agencies. “Part B”
covers, among other things, certain physician services, outpatient services, and other services,
including face to face office visit. “Part C”, referred to as Medicare Advantage (MA), provides
beneficiaries with all of the services provided under Parts A and B (except hospice care), in
addition to mandatory supplemental benefits and optional supplemental benefits.

Cardiovascular Prophylaxis and Evolution, Inc. (“CPE”) was a corporation organized

under the laws of the Commonwealth of Puerto Rico and registered as Physiological Laboratory
Case 3:20-cr-00315-SCC Document 3 Filed 09/24/20 Page 2 of 9

Indictment
United States v. Robert Crespo Zamora, et al.
Page 2

under the National Plan and Provider Enumeration System to provide and bill for health care
services.

CPE was located in Carolina, Puerto Rico and provided non-invasive cardiovascular testing
services to Medicare patients mainly residing in nursing homes and elder care facilities through
the Commonwealth of Puerto Rico.

A National Provider Identifier (NPI) is a unique 10-digit identification number issued to
health care providers in the United States by the Centers for Medicare and Medicaid Services
(CMS). An NPI was issued to a physician that is referred in this indictment by his initials: “RV.”

Defendant [1] ROBERT CRESPO ZAMORA was CPE’s President and the Cardiovascular
Technician who conducted the non-invasive cardiovascular testing on Medicare patients.
Defendant [2] CARMEN J. PAGAN DOMINGUEZ, CRESPO’s wife, submitted claims to
Medicare on behalf of CPE and assisted [1] ROBERT CRESPO ZAMORA with the non-invasive

cardiovascular testing conducted on Medicare patients.

COUNTS ONE THROUGH TWENTY-FIVE
Health Care Fraud
Title 18, United States Code, Sections 1347 and 2
The General Allegations of this indictment are realleged and incorporated by reference as
through fully set forth herein. From in or about January 2020 and continuing through in or about
September 2020, in the District of Puerto Rico and elsewhere, the defendants,

[1] ROBERT CRESPO ZAMORA, and
[2] CARMEN J. PAGAN DOMINGUEZ,

aiding and abetting each other, did knowingly and willfully execute a scheme to defraud and obtain
by means of materially false and fraudulent pretenses, representations, and promises, money and
property owned by and under the custody and control of a health care benefit program, as defined

in Title 18, United States Code, Section 24, that is, Medicare, in connection with the delivery of
Case 3:20-cr-00315-SCC Document 3 Filed 09/24/20 Page 3 of 9
Indictment
United States v. Robert Crespo Zamora, et al.
Page 3
and payment for health care benefits, items and services, in violation of Title 18, United States
Code, Section 1347.
THE SCHEME TO DEFRAUD

Defendants caused CPE to submit claims for non-invasive cardiovascular testing services
that were allegedly medically necessary, when, in fact, the testing services provided to Medicare
beneficiaries were not medically necessary as indicated on the claims.

Defendants also caused CPE to submit claims for non-invasive cardiovascular testing
services that were allegedly completed, when, in fact, these testing results were never interpreted
by a cardiologist, a licensed physician or other qualified health care provider.

Defendant [1] ROBERT CRESPO ZAMORA and Defendant [2] CARMEN PAGAN
DOMINGUEZ visited nursing homes and elder care facilities and performed medically
unnecessary non-invasive cardiovascular testing on Medicare patients. [2] CARMEN PAGAN
DOMINGUEZ subsequently prepared and submitted the false and fraudulent claims to Medicare
on behalf of CPE.

Defendant [1] ROBERT CRESPO ZAMORA provided Medicare patients with non-
invasive cardiovascular testing results allegedly interpreted by a cardiologist, when in fact, the
results were interpreted by CRESPO who was not a licensed physician.

From in or about January 2020 and continuing through in or about June 2020, defendants
[1] ROBERT CRESPO ZAMORA and [2] CARMEN PAGAN DOMINGUEZ aided and abetted
each other and caused the submission of at least three hundred (300) false and fraudulent claims
in the amount of approximately FOUR HUNDRED THIRTY-NINE THOUSAND EIGHT
HUNDRED NINETY DOLLARS ($439,890.00) to Medicare for which CPE received

approximately TWO HUNDRED FORTY-NINE THOUSAND TWO HUNDRED
Case 3:20-cr-00315-SCC Document 3 Filed 09/24/20 Page 4 of 9

Indictment

United States v. Robert Crespo Zamora, et al.

Page 4

SEVENTY-TWO DOLLARS ($249,272.00) through which defendants [1] ROBERT CRESPO

ZAMORA and [2] CARMEN PAGAN DOMINGUEZ unjustly enriched themselves.

On the dates listed below, defendants caused CPE to file the following claims for non-
invasive cardiovascular testing purportedly performed to Medicare whose initials appear below,
when in reality, defendants well knew said testing services were not medically necessary and the
testing results were never interpreted by a cardiologist, licensed physician or other qualified health

care provider as indicated on the claims:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Count | Service Date | Claim Number | Beneficiary Initials | Referring Physician Initials
1 01/29/2020 | 20037E029409 MJ RV
2 01/23/2020 | 20031E034553 WC RV
3 01/16/2020 | 20037E029142 CF RV
4 01/29/2020 | 20037E029154 IB RV
5 01/29/2020. | 20037E029390 CR RV
6 01/29/2020 | 20037E029185 JA RV
7 01/16/2020 | .20037E029327 PP RV
8 01/16/2020 | 20037E029375 RM RV
9 01/30/2020. | 20037E029103 MR RV
10 01/10/2020 | 20031E034122 DT RV
11 01/10/2020 | 20031E034357 DH RV
12 01/22/2020 | 20029E000944 BP RV
13 01/16/2020 | 20021E033296 AC RV
14 01/10/2020 | 20031E034255 RC RV
15 01/10/2020 | 20031E034235 CT RV
16 01/10/2020 | 20015E025887 BT RV
17 01/10/2020 | 20015E025885 JS RV
18 01/10/2020 | 20015E025927 OR RV
19 01/10/2020 | 20015E025845 IG RV

20 01/22/2020 | 20029E000939 MR RV
21 01/13/2020 | 20021E032834 FR RV
22 01/14/2020 20024E025906 EA RV
23 01/15/2020 | 200246025882 ID RV
24 01/10/2020 | 20031E034263 HR RV
25 01/10/2020. | 20031E034418 PL - RV.

 

 

 

 

 

Each claim listed above is a separate and distinct violation of Title 18, United States Code,

Section 1347 and 2.

 
Case 3:20-cr-00315-SCC Document 3 Filed 09/24/20 Page 5 of9

Indictment
United States v. Robert Crespo Zamora, et al.
Page 5
COUNTS TWENTY-SIX THROUGH FIFTY
Aggravated Identity Theft
Title 18, United States Code, Sections 1028A and 2

The General Allegations and Counts 1 to 25 are hereby realleged and incorporated by

reference. On or about the dates listed below, in the District of Puerto Rico, and elsewhere, the

defendants,

[1] ROBERT CRESPO ZAMORA, and
[2] CARMEN J. PAGAN DOMINGUEZ,

aiding and abetting each other, did knowingly transfer, possess and use, without lawful authority,
a means of identification of another person, that is, the names of the patients whose initials appear
below and the name and National Provider Identification (NPI) number of a physician whose
initials are “RV”, in relation to fraudulent claims submitted by CPE to Medicare, during and in

relation to health care fraud, a felony violation enumerated in Title 18, United States Code, Section

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1347:

Count | Service Date | Claim Number | Beneficiary Initials | Referring Physician Initials
26 01/29/2020 | 20037E029409 MJ RV
27 01/23/2020 | 20031E034553 WC RV
28 01/16/2020 | 20037E029142 CF. RV
29 01/29/2020 | 20037E029154 IB RV
30 01/29/2020 | 20037E029390 CR RV
31 01/29/2020 | 20037E029185 JA RV
32 01/16/2020 | 20037E029327 PP RV
33 01/16/2020 | 20037E029375 RM RV
34 01/30/2020 | 20037E029103 MR RV
35 01/10/2020 | 20031E034122 DT RV
36 01/10/2020 | 20031E034357 DH RV
37 01/22/2020 | 20029E000944 BP RV
38 01/16/2020 | 20021E033296 AC RV
39 01/10/2020 | 20031E034255 RC RV
40 01/10/2020. | 20031E034235 CT. RV
41 01/10/2020 | 20015E025887 BT RV
42 01/10/2020 | 20015E025885 JS RV
43 01/10/2020 | 20015E025927 OR RV
44 01/10/2020 | 20015E025845 IG RV

 

 

 

 

 

 

 
Case 3:20-cr-00315-SCC Document3 Filed 09/24/20 Page 6 of 9

 

 

 

 

 

 

Indictment

United States v. Robert Crespo Zamora, et al.

Page 6
45 01/22/2020 | 20029E000939 MR RV
46 01/13/2020 | 20021E032834 FR RV
47 01/14/2020 | 20024E025906 EA RV
48 01/15/2020 | 20024E025882 ID RV
49 01/10/2020 | 20031E034263 HR RV
50 01/10/2020 | 20031E034418 PL RV

 

 

 

 

 

 

 

Each claim listed above is a separate and distinct violation of Title 18, United States Code, Sections

1028A and 2.
COUNT FIFTY-ONE
Conspiracy to Commit Health Care Fraud
Title 18, United States Code, Section 1349
The General Allegations of this Indictment as well as the Scheme to Defraud alleged in
Counts One through Twenty-Five are realleged and incorporated by reference as though fully set
forth herein. From on or about January 2020, to in or about September 2020, in the District of

Puerto Rico, and elsewhere, the defendants,

[1] ROBERT CRESPO ZAMORA, and
[2] CARMEN J. PAGAN DOMINGUEZ,

knowingly and willfully conspired to commit an offense against the United States, namely, health

care fraud, in violation of Title 18, United States Code, Section 1347; all in violation of Title 18,

United States Code, Section 1349.

COUNTS FIFTY-TWO THROUGH FIFTY-FIVE
Obstruction of Criminal Investigations of Health Care Offenses
Title 18, United States Code, Section 1518

The General Allegations of this Indictment are realleged and incorporated by reference as
though fully set forth herein. On each of the dates listed below, in the District of Puerto Rico, and

elsewhere, the defendant,

[1] ROBERT CRESPO ZAMORA,
Case 3:20-cr-00315-SCC Document3 Filed 09/24/20 Page 7 of 9

Indictment

United States v. Robert Crespo Zamora, et al.

Page 7

did willfully attempt to prevent, obstruct, mislead and delay the communication of information
and records relating to a violation of a Federal health care offense, that is, health care fraud, a
violation of Title 18, United States Code, Section 1347, that is, defendant provided false medical
orders to Special Agents from the United States Department of Health and Human Services Office

of Inspector General pursuant to a subpoena served to the Defendant to produce medical

documentation to substantiate the non-invasive cardiovascular testing services billed to Medicare:

 

 

 

 

 

 

 

 

 

Count Date Number of false medical orders
provided by Defendant
52 August 19, 2020 18 false medical orders
53 August 24, 2020 45 false medical orders
54 August 28, 2020 52 false medical orders
55 September 4, 2020 86 false medical orders

 

Each group of false documents produced on a specific date listed above is a separate and distinct

violation of Title 18, United States Code, Section 1518.

COUNT FIFTY-SIX
Mail Fraud Conspiracy
Title 18, United States Code, Section 1349
The General Allegations of this Indictment as well as the Scheme to Defraud alleged in
Counts One through Twenty-Five are realleged and incorporated by reference as though fully set
forth herein. From on or about January 2020, to in or about July 2020, in the District of Puerto

Rico, and elsewhere, the defendants,

[1] ROBERT CRESPO ZAMORA, and
[2] CARMEN J. PAGAN DOMINGUEZ,

knowingly and willfully did conspire with each other to commit mail fraud, that is, with the intent
to defraud, devised and executed the above-described scheme and artifice to defraud, and to obtain

money by means of materially false and fraudulent pretenses, representations, and promises, and
Case 3:20-cr-00315-SCC Document 3 Filed 09/24/20 Page 8 of 9

Indictment

United States v. Robert Crespo Zamora, et al.

Page 8

knowingly caused Medicare checks to be placed in an authorized depository for mail delivered by
the United States Postal Service for the payment of medically unnecessary claims for services by

CPE, in violation of Title 18, United States Code, Section 1341; all in violation of Title 18, United

States Code, Section 1346.

FORFEITURE ALLEGATIONS
Upon conviction of one or more of the offenses alleged in Counts One (1) through
Twenty-Five (25) and Fifty (51) of this Indictment, Defendants

[1] ROBERT CRESPO ZAMORA, and
[2] CARMEN J. PAGAN DOMINGUEZ

the defendant herein, shall forfeit to the United States pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c) any property constituting
or derived from proceeds obtained directly or indirectly as a result of the said violations,
including but not limited to the following:

1. PROCEEDS

A sum of money equal to TWO HUNDRED FORTY-NINE THOUSAND TWO
HUNDRED SEVENTY-TWO DOLLARS ($249,272.00) in United States currency,
representing the amount of proceeds obtained as a result of the offense, namely: 1) Healthcare
Fraud in violation of Title 18, United States Code, Section 1347, for which the defendant is liable.

If any of the above-described forfeitable property, as a result of any act or omission of the
defendant:

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;
Case 3:20-cr-00315-SCC Document 3 Filed 09/24/20 Page 9 of 9

Indictment
United States v. Robert Crespo Zamora, et al.
Page 9

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided without
difficulty; it is the intent of the United States, pursuant to Title 21, United States Code, Section
8563(p) as incorporated by Title 18, United States Code, Section 982(b), to seek forfeiture of any
other property of said defendant up to the value of the forfeitable property described above. All in

accordance with Title 18, United States Code, Section 982(b), Title 28, United States Code,

Section 2461(c), and Federal Rules of Criminal Procedure Rule 32.2.

W. STEPHEN MULDROW TRUE BILL
United States Attorney

Stl FOREPERSON ‘ ~

Seth A. Erbe Sep enh ZY 1200

Assistant U.S. Attorney
Chief, Financial Fraud and Public Corruption Section

José \. Ruiz-Santiago
stant U.S. Attorney
